Exhibit 10.1

GI DYNAMICS, INC.

P.O. Box 51915

Boston, MA 02205

May 1, 2018

Crystal Amber Fund Limited

PO Box 225 – Heritage Hall

Le Marchant Street

St. Peter Port. Guernsey. GY1 4HY

RE: Binding Letter of Intent

Ladies and Gentlemen:

This binding letter agreement (this “Letter Agreement”) states the basis on
which you, as the investor (the “Investor”), shall loan an aggregate principal
amount of One Million Seven Hundred and Fifty Thousand dollars (US$1,750,000)
(the “Loan Amount”) to GI Dynamics, Inc., a Delaware corporation (the
“Company”), subject to the condition precedent set forth in Paragraph 2 below.

1. Note and Warrant Purchase Agreement. Subject to Paragraph 2 hereof, the
Parties agree to enter into a Note and Warrant Purchase Agreement, substantially
in the form attached hereto as Exhibit A (the “Purchase Agreement”), pursuant to
which, among other things, (i) the Investor shall purchase, and the Company
shall issue and sell to the Investor, a senior unsecured convertible promissory
note in an aggregate principal amount equal to the Loan Amount and in
substantially the form attached hereto as Exhibit B (the “Note”), convertible,
at the option of the Investor, into CHESS Depositary Interests (“CDIs”) (with
each CDI representing 1/50th of a share of the Company’s common stock, $0.01 par
value per share (the “Common Stock”)) or, in the event the Company is not then
listed on the Australian Securities Exchange, Common Stock, as set forth in the
Note, and (ii) the Company shall issue to the Investor a Warrant, in
substantially the form attached hereto as Exhibit C (the “Warrant”), to purchase
CDIs or Common Stock as set forth in the Warrant.

2. Stockholder Approval. The Australian Securities Exchange Listing Rules
require that the Company receive approval from its stockholders prior to
entering into the Purchase Agreement and entering into and issuing the Note and
the Warrant. As such, the obligations of the Parties to enter into the Note
Purchase Agreement and of the Company to issue the Note and Warrant pursuant
thereto are subject at all times to the advance receipt of such stockholder
approval. The Company expects to seek such approval at a meeting to be held on
or before June 15, 2018. In the event the Company does not receive such
stockholder approval by 11:59 pm U.S. Eastern time on June 15, 2018, this Letter
Agreement shall automatically terminate with no further action required from
either Party. Neither Party shall be liable to the other as a result of the
Company’s failure to receive such stockholder approval by June 15, 2018.

3. Closing. Upon receipt of the requisite stockholder approval, the Parties
shall execute the Purchase Agreement and consummate the transactions
contemplated thereby, including the purchase and sale of the Note and the
issuance of the Warrant, as soon as possible, but in any event, no later than
three (3) business days, after receipt of such stockholder approval.

4. Binding Effect; Condition Precedent. Subject to the receipt of stockholder
approval in accordance with Paragraph 2 hereof, this Letter Agreement is
intended to be a binding agreement of the Parties to enter into the Purchase
Agreement and consummate the transactions contemplated thereby, including the
purchase and sale of the Note and the issuance of the Warrant.

5. Miscellaneous.

a. This Letter Agreement shall be governed, construed, and interpreted in
accordance with the laws of the State of New York without regard to the
conflicts of law rules of that state.

b. Should any part of this Letter Agreement be found by a court of competent
jurisdiction to be invalid or unenforceable, the remainder of this Letter
Agreement shall not be affected and each term shall be valid and enforced to the
fullest extent permitted by law.



--------------------------------------------------------------------------------

Page 2

 

c. This Letter Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

d. This Letter Agreement and the Exhibits hereto constitute the entire agreement
between the Parties as to the subject matter hereof, and supersede all prior
written or oral promises or representations.

e. No amendments or modifications of this Letter Agreement will be binding upon
either Party unless in writing and signed by both Parties.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

Page 3

 

If you are in agreement with the foregoing, please sign and return a copy of
this Letter Agreement to the Company not later than 5:00 p.m. on May 1, 2018
(U.S. Eastern Time) in the absence of which, at the Company’s option, this
Letter Agreement shall expire and be deemed withdrawn.

 

Very truly yours, GI DYNAMICS, INC. By:  

/s/ Scott Schorer

Name:   Scott Schorer Title:   Chief Executive Officer

ACCEPTED AND AGREED:

 

CRYSTAL AMBER FUND LIMITED By:  

/s/ Laurence McNairn

Name:   Laurence McNairn Title:  

Director Crystal Amber Asset

Management (Guernsey) Limited

 

3



--------------------------------------------------------------------------------

EXHIBIT A

NOTE AND WARRANT PURCHASE AGREEMENT



--------------------------------------------------------------------------------

 

 

GI DYNAMICS, INC.

 

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

 



--------------------------------------------------------------------------------

GI DYNAMICS, INC.

NOTE AND WARRANT PURCHASE AGREEMENT

THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of the
[    ] day of [            ], 2018 (the “Effective Date”) by and among GI
DYNAMICS, INC., a Delaware corporation (the “Company”), and CRYSTAL AMBER FUND
LIMITED (the “Purchaser”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Note (as
defined below).

The parties hereby agree as follows:

1. TERMS OF THE LOAN AND THE WARRANT

1.1 The Loan. Subject to the terms of this Agreement, the Purchaser agrees to
purchase from the Company, and the Company agrees to issue and sell to the
Purchaser, a senior unsecured convertible promissory note in the aggregate
principal amount of One Million Seven Hundred and Fifty Thousand dollars
(US$1,750,000) (the “Loan Amount”) and in substantially the form attached hereto
as Exhibit A (the “Note”). The Note may be converted into Chess Depositary
Interests (“CDIs”) (with each CDI representing 1/50th of a share of the
Company’s common stock, $0.01 par value per share (the “Common Stock”)) or
Common Stock as provided in such Note.

1.2 The Warrant. In order to induce the Purchaser to enter into this Agreement,
to purchase the Note and to make the loan evidenced thereby, the Company shall
issue to the Purchaser at the Closing a warrant having a term that expires on
the fifth (5th) anniversary of the Closing in substantially the form attached
hereto as Exhibit B (the “Warrant”) to purchase CDIs or Common Stock as provided
in such Warrant.

2. THE CLOSING

2.1 Closing Date. The closing of the purchase and sale of the Note and the
Warrant (the “Closing”) shall be held on the Effective Date or at such other
time as the Company and the Purchaser shall agree (the “Closing Date”).

2.2 Delivery. At the Closing (i) the Purchaser will deliver to the Company a
check or wire transfer funds in an amount equal to the Loan Amount; (ii) the
Company shall issue and deliver to the Purchaser (A) the Note and (B) the
Warrant; and (iii) the Company shall execute and deliver such other documents as
the Purchaser shall reasonably require.

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

The Company hereby represents and warrants to the Purchaser, as of the date
hereof and as of the Closing Date, as follows:

3.1 Organization; Good Standing and Qualification. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to own its
property and carry on its business as now conducted. The Company is duly
qualified to transact business and is in good standing in the Commonwealth of
Massachusetts and in each jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary.

3.2 Corporate Power. The Company has all requisite corporate power to execute
and deliver this Agreement, the Note and the Warrant in favor of the Purchaser
and any other document provided for herein or by any of the foregoing
(collectively, as the same may from to time be amended, modified, supplemented
or restated, the “Loan Documents”) and to carry out and perform its obligations
under the terms of the Loan Documents and to issue CDIs in accordance with the
terms thereof.

(a) Authorization. The execution and delivery of each of the Loan Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Note, the
issuance of the Warrant, the reservation of the Common Stock underlying the CDIs
issuable upon conversion of the Note (the “Conversion CDIs”), the reservation of
the Common Stock underlying the CDIs issuable upon exercise of the Warrant (the
“Warrant CDIs” and, together with the Note, the Warrant, the Conversion CDIs and
the Common Stock, “Securities”) and the issuance of the Conversion CDIs and the
Warrant CDIs, was duly authorized by the Company’s board of directors. Other
than those consents and authorizations



--------------------------------------------------------------------------------

obtained by the Company prior to the date hereof that are in full force and
effect on the Closing Date, no further consent or authorization is required by
the Company, its board of directors or its stockholders. Each of the Loan
Documents has been duly executed and delivered by the Company, and constitutes
the legal, valid and binding obligations of the Company enforceable in
accordance with its terms, subject to laws of general application relating to
equitable principles, bankruptcy, insolvency and the relief of debtors. Upon
conversion of the Note into Conversion CDIs in accordance with the provisions of
this Agreement and the Note, the Conversion CDIs will be validly issued, fully
paid and nonassessable and free of any liens or encumbrances (other than as set
out in Section 2(e) of the Note). Upon the exercise of the Warrant in accordance
with the provisions of this Agreement and the Warrant, the Warrant CDIs will be
validly issued, fully paid and nonassessable and free of any liens or
encumbrances (other than as set out in Section 5(b) of the Warrant). The
issuance of the Note (and the Conversion CDIs) and the Warrant (and the Warrant
CDIs) pursuant to the provisions of this Agreement will not give rise to any
preemptive rights or rights of first refusal granted by the Company, and the
Note (and the Conversion CDIs) and the Warrant (and the Warrant CDIs) will be
issued in compliance with all applicable federal and state securities laws, and
will be free of any liens or encumbrances; provided, however, that the Note and
the Warrant (and the underlying securities) may be subject to restrictions on
transfer as set out in the Loan Documents or under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time the transfer is proposed. The issuance and sale of the Note (and the
Conversion CDIs) and the Warrant (and the Warrant CDIs) do not and will not
cause any dilution adjustment in any existing securities of the Company, and the
Purchaser hereby waives any dilution adjustment that might otherwise result from
the issuance and sale of the Note (and the Conversion CDIs) or the Warrant (and
the Warrant CDIs) pursuant to the terms of any existing security held by the
Purchaser.

3.3 Governmental Consents. All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any governmental authority, required on the part of the Company in
connection with the valid execution and delivery of the Loan Documents, the
offer, sale or issuance of the Note, the Conversion CDIs, the Warrant and the
Warrant CDIs, or the consummation of any other transaction contemplated hereby
shall have been obtained and will be effective at the Closing, except for any
notices required or permitted to be filed with certain foreign, state and/or
federal securities commissions or stock exchanges, which notices will be filed
on a timely basis.

3.4 No Conflicts. The execution, delivery and performance of the Loan Documents
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Note and the Warrant and the reservation for issuance and issuance of the
Conversion CDIs and the Warrant CDIs) will not (i) result in a violation of the
certificate of incorporation or by-laws of the Company or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture or
instrument to which the Company is a party or by which the Company is bound, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree including federal and state securities laws and regulations applicable to
the Company or by which any property or asset of the Company is bound or
affected. For the avoidance of doubt, the Purchaser agrees that the execution,
delivery and performance of the Loan Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
shall not conflict with or constitute a default under the Note Purchase
Agreement, dated as of June 15, 2017, between the Company and the Purchaser,
including, without limitation, the restriction on additional indebtedness set
forth in Section 3.14 thereof.

3.5 Offering. Assuming the accuracy of the representations and warranties of the
Purchaser contained in Section 4 hereof, the offer, issue, and sale of the Note
and the Warrant is and will be exempt from the registration and prospectus
delivery requirements of the Securities Act of 1933, as amended (the “Act”), and
has been registered or qualified (or is exempt from registration and
qualification) under the registration, permit, or qualification requirements of
all applicable state securities laws.

3.6 Use of Proceeds. The Company shall use the proceeds of the sale and issuance
of the Note for general corporate purposes.

3.7 Delivery of SEC Filings. The Company has provided the Purchaser with copies
of the Company’s most recent Annual Report on Form 10-K for the fiscal year
ended December 31, 2017, and all other reports filed by the Company pursuant to
the Securities Exchange Act of 1934, as amended (the “1934 Act”) since the
filing of the Annual Report on Form 10-K and prior to the date hereof
(collectively, the “SEC Filings”); which reports represent all filings required
of the Company pursuant to the 1934 Act for such period. During the two
(2) years prior to the date hereof, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of 1934 Act (all of the foregoing
filed prior to the date hereof or prior to the date of the Closing, and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter



--------------------------------------------------------------------------------

referred to as the “SEC Documents”). As of their respective filing dates, or, if
amended or superseded by a subsequent filing, as of the date of the last such
amendment or superseding filing, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed or, if amended or superseded by a
subsequent filing, as of the date of the last such amendment or superseding
filing, with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective filing dates, or,
if amended or superseded by a subsequent filing, as of the date of the last such
amendment or superseding filing, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

3.8 Conduct of Business; Regulatory Permits. To the knowledge of the Company,
the Company is not in violation of any term of, or in default under, its
Certificate of Incorporation, as amended and as in effect on the date hereof, or
any certificate of designation of an outstanding series of stock of the Company
or Bylaws, as amended and as in effect on the date hereof. The Company is not in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company, and the Company does not and will not
conduct its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the Company. Without limiting the
generality of the foregoing, the Company is not in violation of any of the
rules, regulations or requirements of the ASX (defined below) and, assuming the
Note and Warrant are issued, has no knowledge of any facts or circumstances that
would reasonably lead to delisting or suspension of its securities by the ASX in
the foreseeable future. Except as set forth in its SEC Filings, the Company
possesses all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct its
business, and the Company has not received any notice of proceedings relating to
the revocation or modification of any such certificate, authorization or permit.

3.9 Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the SEC, the ASX, any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its subsidiaries
or affiliates, the Securities or any of the Company’s or its subsidiaries’
officers or directors, whether of a civil or criminal nature or otherwise,
which, if adversely determined, would have a material adverse effect on the
Company’s business or financial condition.

3.10 Securities Laws. The Company shall timely make all filings and reports
relating to the issuance of the Securities required under applicable securities
laws, including filing any notice of sale of securities required by applicable
law or regulation and complying with any applicable “blue sky” laws of the
states of the United States. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 3.10. The Company
shall not sell, offer for sale or solicit offers to buy or otherwise negotiate
in respect of any “security” (as defined in the Act) that could be integrated
with the issuance of the Note or the Warrant in a manner that could require the
registration of the Note or the Warrant under the Act.

4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Company as follows:

4.1 Purchase for Own Account. The Purchaser understands that the Securities have
not been registered under the Act and the Purchaser is acquiring the Securities
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration. The Purchaser represents that, if it
is permitted to acquire any Securities under the Note or the Warrant, it is
acquiring the Securities solely for its own account and beneficial interest for
investment and not for sale or with a view to distribution of the Securities or
any part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same.

4.2 Information and Sophistication. Without lessening or obviating the
representations and warranties of the Company set forth in Section 3, the
Purchaser hereby: (i) acknowledges that it has received all the



--------------------------------------------------------------------------------

information it has requested from the Company including, but not limited to, the
SEC Filings, (ii) represents that it has had an opportunity to ask questions and
receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities and (iii) further
represents that it has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risk of this investment.

4.3 Ability to Bear Economic Risk. The Purchaser acknowledges that investment in
the Securities involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.

4.4 Rule 144. The Purchaser is aware that none of the Securities may be sold
pursuant to Rule 144 adopted under the Act unless certain conditions are met,
including, among other things, the existence of a public market for the shares,
the availability of certain current public information about the Company, the
resale following the required holding period under Rule 144 and the number of
shares being sold during any three month period not exceeding specified
limitations.

4.5 Accredited Investor Status. The Purchaser is an “accredited investor” as
such term is defined in Rule 501 under the Act.

4.6 Regulation S. In issuing and selling the Securities, the Company may be
relying upon the “safe harbor” provided by Regulation S and/or on Section 4(2)
under the Act; it is a condition to the availability of the Regulation S “safe
harbor” that the Securities not be offered or sold in the United States or to a
U.S. person until the expiration of a one-year “distribution compliance period”
(or a six-month “distribution compliance period,” if the issuer is a “reporting
issuer,” as defined in Regulation S) following the closing; and notwithstanding
the foregoing, prior to the expiration of the one-year “distribution compliance
period” (or six-month “distribution compliance period,” if the issuer is a
“reporting issuer,” as defined in Regulation S) after the closing (the
“Restricted Period”), the Note, the Warrant and the underlying securities may,
subject to any restrictions contained in the Note or the Warrant, as applicable,
be offered and sold by the holder thereof only if such offer and sale is made in
compliance with the terms of this Agreement and the Note or the Warrant, as
applicable, and either: (A) if the offer or sale is within the United States or
to or for the account of a U.S. person (as such terms are defined in Regulation
S), the securities are offered and sold pursuant to an effective registration
statement or pursuant to Rule 144 under the Act or pursuant to an exemption from
the registration requirements of the Act; or (B) the offer and sale is outside
the United States and to other than a U.S. person. If the Purchaser is not a
United States person, the Purchaser hereby represents that the Purchaser is
satisfied as to the full observance of the laws of the Purchaser’s jurisdiction
applicable to the Purchaser in connection with any invitation to subscribe for
the Securities, including (i) the legal requirements within the Purchaser’s
jurisdiction for the purchase of the Securities, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of such Securities. The Purchaser’s subscription and payment
for, and the Purchaser’s continued beneficial ownership of the Securities, will
not violate any applicable securities or other laws of the Purchaser’s
jurisdiction that are applicable to the Purchaser.

4.7 Rule 506(d). If the Purchaser beneficially owns twenty percent (20%) or more
of the outstanding voting securities of the Company, calculated in accordance
with Rule 506(d) of Regulation D of the Act, or may designate a director of the
Company, the Purchaser hereby represents and warrants to the Company that the
Purchaser has not been convicted of any of the felonies or misdemeanors or been
subject to any of the orders, judgments, decrees or other conditions set forth
in Rule 506(d) of Regulation D of the Act.

4.8 Further Limitations on Disposition. Without in any way limiting the
representations set forth above and subject to any restrictions contained in the
Note and the Warrant, as applicable, the Purchaser further agrees not to make
any disposition of all or any portion of the Securities unless and until:

(a) There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or

(b) The Purchaser shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and if reasonably requested
by the Company, the Purchaser shall have furnished the Company with an opinion
of counsel, reasonably satisfactory to the Company, that such disposition will
not require registration under the Act or any applicable state securities laws.

(c) Notwithstanding the provisions of paragraphs (a) and (b) above, but subject
to the terms of the Note and the Warrant, as applicable, no such registration
statement or opinion of counsel shall be necessary for a



--------------------------------------------------------------------------------

transfer by the Purchaser to (i) any shareholder, partner, retired partner,
member or former member of the Purchaser for no additional consideration or
(ii) any affiliate, including affiliated funds, for no additional consideration,
in each case if all transferees agree in writing to be subject to the terms
hereof to the same extent as if they were the Purchaser hereunder.

(d) Notwithstanding the provisions of paragraphs (a) and (b) above, the Company
acknowledges and agrees that the Securities may be pledged by the Purchaser, and
its successors and assigns, in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities, provided
that any pledge of those Securities does not constitute an offer of those
Securities for sale within 12 months after their issue such that it would
require disclosure under section 707(3) of the Corporations Act 2001 (Cth). The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Person effecting a pledge of Securities shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Loan Document.
The Company hereby agrees to execute and deliver such documentation as a pledgee
of the Securities may reasonably request, at the Purchaser’s expense, in
connection with a pledge of the Securities to such pledgee by the Purchaser and
any successor or assignee.

4.9 Legends. The Purchaser understands that any securities issued upon
conversion of the Note or exercise of the Warrant, may bear one or all of the
following legends:

(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH,
THE SALE OR DISTRIBUTION THEREOF. NO SALE OR DISTRIBUTION OF SUCH SHARES MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY OR OTHER EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT.”

(b) Any legend set forth in or required by another section of this Agreement,
the Note or the Warrant, as applicable.

(c) Any legend required by the securities laws of any state or country to the
extent such laws are applicable to the securities represented by the certificate
so legended.

4.10 Market Standoff. The Purchaser agrees not to sell any of the Securities
during a period specified by the representative of the underwriters of Common
Stock (not to exceed one hundred eighty (180) days) following the effective date
of the initial registration statement of the Company filed under the Act, so
long as all officers, directors, and 1% stockholders have executed similar
agreements and are similarly restricted from selling the Company’s stock.

4.11 Foreign Ownership Restrictions. The Purchaser acknowledges and agrees that
in order to ensure that US persons do not purchase any CDIs that may be issued
to it, a number of procedures governing the trading and clearing of CDIs, while
the Company is listed on the Australian Securities Exchange (the “ASX”), will be
implemented, including the application to any CDIs issued to it of the status of
Foreign Ownership Restrictions securities under the ASX Settlement Operating
Rules and the addition of the notation “FORUS” to the CDI description on ASX
trading screens and elsewhere, which will inform the market of the prohibition
of US persons acquiring CDIs.

5. EVENTS OF DEFAULT; REMEDIES

5.1 Events of Default. Each of the following shall constitute an event of
default (each, an “Event of Default”) under this Agreement and the other Loan
Documents:

(a) Any default in the payment, when the same becomes due and payable, of
principal under or interest in respect of the Note or other amount due and
payable under any other Loan Document including, but not limited to, the failure
by the Company to pay on the Maturity Date or upon a Change of Control pursuant
to Section 2(b) of the Note, any and all unpaid principal, accrued interest and
all other amounts owing under any Loan Document;

(b) The Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any general
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing;



--------------------------------------------------------------------------------

(c) An involuntary petition is filed against the Company (unless such petition
is dismissed or discharged within sixty (60) days) under any bankruptcy statute
now or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of the Company;

(d) The Company’s stockholders (other than the Purchaser) or board of directors
affirmatively vote to liquidate, dissolve, or wind up the Company or the Company
otherwise ceases to carry on its ongoing business operations;

(e) If (i) a material portion of the Company’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver and the attachment,
seizure or levy is not removed in thirty (30) days, (ii) the Company is
enjoined, restrained, or prevented by a court order or other order of a
governmental body from conducting its business, or (iii) notice of lien, levy,
or assessment is filed against any material portion of the Company’s assets by
any court order or other order of any governmental body and it is not paid
within sixty (60) days after the Company received notice thereof; or

(f) The Company shall fail in any material respect to observe or perform any
covenant, obligation, condition or agreement contained in this Agreement or any
other Loan Document (other than a failure to pay as specified in Section 5.1(a)
hereof) and such failure shall continue for thirty (30) days after the Company’s
receipt of written notice thereof.

5.2 Remedies. Upon the occurrence or existence of any Event of Default (other
than an Event of Default referred to in Sections 5.1(b) or 5.1(c) hereof) and at
any time thereafter during the continuance of such Event of Default, the
Purchaser or any holder of the Note may, by written notice to the Company,
declare all outstanding obligations payable by the Company under the Note and
the other Loan Documents to be immediately due and payable without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein to the contrary notwithstanding.
Upon the occurrence or existence of any Event of Default described in Sections
5.1(b) or 5.1(c) hereof, immediately and without notice, all outstanding
obligations payable by the Company hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. In the event of any Event of Default,
the Company shall pay all reasonable attorneys’ fees and costs incurred by the
Purchaser in enforcing and collecting the Note and the other Loan Documents. No
right or remedy conferred upon or reserved to the Purchaser under this Agreement
is intended to be exclusive of any other right or remedy, and every right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now and hereafter existing under applicable law.

6. CONDITIONS TO CLOSING

6.1 Conditions to Purchaser’s Obligations at the Closing. The obligations of the
Purchaser under the Loan Documents are subject to the fulfillment on or before
the Closing of each of the following conditions, which may be waived in writing
by the Purchaser:

(a) Representations and Warranties. The representations and warranties of the
Company contained in Section 3 shall be true on and as of the date when made and
as of the Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specified date).

(b) Performance. The Company shall have performed and complied with all
agreements, obligations, and conditions contained in the Loan Documents that are
required to be performed or complied with by it on or before the Closing.

(c) Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Note,
the Conversion CDIs, the Warrant and the Warrant CDIs shall be duly obtained and
effective as of the Closing.

(d) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to the
Purchaser’s counsel, which shall have received all such counterpart original and
certified copies of such documents as it may reasonably request.



--------------------------------------------------------------------------------

6.2 Conditions to Company’s Obligations at the Closing. The obligations of the
Company under the Loan Documents are subject to the fulfillment on or before the
Closing of each of the following conditions, which may be waived in writing by
the Company:

(a) Representations and Warranties. The representations and warranties made by
the Purchaser in Section 4 hereof shall be true and correct on the Closing Date.

(b) Purchase Price. The Purchaser shall have delivered to the Company, in
immediately available funds, the Loan Amount.

7. MISCELLANEOUS

7.1 Binding Agreement. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

7.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York.

7.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

7.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

7.5 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) five (5) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (c) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the address set forth in this Section 7.5 or at such other address as the
Company or the Purchaser may designate by ten (10) days advance written notice
to the other parties hereto.

If to the Purchaser:

CRYSTAL AMBER FUND LIMITED

Heritage Hall

PO Box 225

Le Marchant Street

St. Peter Port

Guernsey

GY1 4HY

With a copy (that shall not constitute notice) to:

Estera - GG - Crystal Amber Team

CrystalAmberTeam@estera.com

If to the Company:

GI DYNAMICS, INC.

P.O. Box 51915

Boston, MA 02205

Attention: Chief Executive Officer

7.6 Amendment; Modification; Waiver. No amendment, modification or waiver of any
provision of this Agreement or consent to departure therefrom shall be effective
unless in writing and approved by the Company and the Purchaser provided that,
while the Company is admitted to the Official List of the ASX, any proposed
amendment, modification or waiver of any provision of this Agreement must not
contravene the ASX Listing Rules.

7.7 Entire Agreement. This Agreement, the Exhibits hereto, and the Loan
Documents constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and no party shall be liable or bound
to any other party in any manner by any representations, warranties, covenants
and agreements except as specifically set forth herein and therein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this NOTE AND WARRANT PURCHASE
AGREEMENT as of the date first written above.

 

COMPANY: GI DYNAMICS, INC. By:  

 

Name:  

 

Title:  

 

 

PURCHASER: CRYSTAL AMBER FUND LIMITED By:  

 

Name:  

 

Title:  

 

 

 

 

 

[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT B

NOTE



--------------------------------------------------------------------------------

THIS SENIOR UNSECURED CONVERTIBLE PROMISSORY NOTE (THIS “NOTE”) AND THE
SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THE ISSUER OF
THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER OTHERWISE COMPLIES WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS OR LAWS OF ANY OTHER RELEVANT COUNTRY.

SENIOR UNSECURED CONVERTIBLE PROMISSORY NOTE

 

US$1,750,000    [                            ], 2018    Boston, Massachusetts

FOR VALUE RECEIVED, GI DYNAMICS, INC., a Delaware corporation (“Payor”), hereby
promises to pay to the order of CRYSTAL AMBER FUND LIMITED (the “Holder”), the
principal sum of One Million Seven Hundred and Fifty Thousand dollars
(US$1,750,000) with interest on the outstanding principal amount at the rate of
ten percent (10%) per annum, compounded annually based on a 365-day year.
Interest shall commence with the date hereof and shall continue on the
outstanding principal until paid in full or, if permitted by the terms of the
Note, converted pursuant to Section 2 below.

1. PAYMENT AND MATURITY

(a) Reference is hereby made to the Note and Warrant Purchase Agreement (the
“Purchase Agreement”) dated as of even date herewith between Payor and Holder.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Purchase Agreement.

(b) If this Senior Unsecured Convertible Promissory Note (this “Note”) has not
already been paid in full or, if permitted by the terms of this Note, converted
in accordance with the terms of Section 2(a) below, the entire outstanding
principal balance of this Note and all unpaid accrued interest thereon shall be
due and payable on [                ], 2023 (the “Maturity Date”). All payments
of interest and principal shall be in lawful money of the United States of
America. All payments shall be applied first to accrued interest, and thereafter
to principal. If any payments on this Note become due on a Saturday, Sunday or a
public holiday under the laws of the State of New York, such payment shall be
made on the next succeeding business day and such extension of time shall be
included in computing interest in connection with such payment.

(c) Upon the occurrence and during the continuance of any Event of Default, the
principal balance of this Note shall bear interest at the rate of sixteen
percent (16%) per annum, including after the commencement of, and during the
pendency of, any bankruptcy or other insolvency proceeding.

2. CONVERSION

(a) Optional Conversion. Subject to Section 6(c) of this Note, the Holder shall
have the option (the “Conversion Option”), but not the obligation, at any time
after the date hereof and prior to [                ], 2023, exercisable upon
written notice to the Payor, to (a) convert all (but not less than all) of the
entire unpaid principal amount of this Note together with any interest accrued
but unpaid thereon (such principal amount and interest, the “Outstanding
Amount”) into the number of CDIs equal to the quotient obtained by dividing
(x) the Outstanding Amount by (y) US$0.018 (such conversion price, the
“Conversion Price”). In lieu of receiving CDIs, upon exercising the Conversion
Option, the Holder may elect to instead receive the corresponding number of
shares of Common Stock for the CDIs to be issued upon such conversion.

(b) Change of Control. Upon the consummation of a Change of Control prior to
[                ], 2023 the Holder may, at its option, (i) receive an amount in
cash equal to all unpaid interest that has accrued to date hereunder and 110% of
the entire unpaid principal amount of this Note in full satisfaction of all
obligations under

 

1



--------------------------------------------------------------------------------

the Note, or (ii) subject to the provisions of Section 6(a) hereof, retain the
Note, including, without limitation, the Conversion Option set forth in
Section 2(a) hereof. A “Change of Control” means any transaction or series of
related transactions that could result in any of the following: (i) the sale of
all or substantially all of the assets of the Payor to any person or related
group of persons (other than the Holder or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Holder), (ii)
the acquisition, directly or indirectly, by any person or related group of
persons (other than the Payor or the Holder or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Payor or the Holder) of beneficial ownership of securities possessing more than
fifty percent (50%) of the total combined voting power of the Payor’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Payor’s stockholders, (iii) a merger or consolidation of the Payor, other
than for the purpose of re-domiciling the Payor, unless following such
transaction or series of transactions, the holders of the Payor’s securities
prior to the first such transaction continue to hold more than fifty percent
(50% percent) of the voting rights and equity interests in the surviving entity,
(iv) a recapitalization, reorganization or other transaction involving the Payor
that constitutes or results in a transfer of more than one-third of the equity
interests in the Payor, unless following such transaction or series of
transactions, the holders of the Payor’s securities prior to the first such
transaction continue to hold more than fifty percent (50%) of the voting rights
and equity interests in the surviving entity or acquirer or (v) the execution by
the Payor or its controlling stockholders of an agreement providing for or
reasonably likely to result in any of the foregoing events.

(c) Fractional Shares and Conversion Process. No fractional shares of Payor’s
capital stock will be issued upon conversion of this Note. In lieu of any
fractional share to which Holder would otherwise be entitled, Payor will pay to
Holder in cash the amount of the unconverted principal and interest balance of
this Note that would otherwise be converted into such fractional share. Upon
valid conversion of this Note pursuant to Section 2, Holder shall surrender this
Note, duly endorsed, at the principal offices of Payor and the Payor must, if
the CDIs are quoted on the Australian Securities Exchange (“ASX”), do the
following:

 

(i) allot and issue to CHESS Depositary Nominees Pty Ltd (“CDN”) the number of
shares of Common Stock underlying the CDIs the subject of the conversion notice
and procure CDN to allot and issue to the Holder the number of CDIs representing
the Common Stock issued to CDN under this provision;

 

(ii) enter CDN into the Payor’s register of members as the holder of the
relevant number of shares of Common Stock and procure CDN to enter the Holder
into the register of CDI holders as the holder of the relevant number of CDIs;

 

(iii) deliver to the Holder a holding statement showing the Holder as the holder
of the relevant number of CDIs;

 

(iv) apply for, and use its reasonable efforts to obtain, official quotation of
the relevant number of CDIs (and underlying shares of Common Stock) on ASX as
soon as practicable; and

 

(v) deliver to the Holder a check payable to Holder for any cash amounts payable
as a result of any fractional shares.

If, at the time of conversion, CDIs are no longer quoted on ASX, then on
conversion of the Note the Payor must issue directly to the Holder the number of
shares of Common Stock over which the Note is convertible into and must procure
that those shares be listed for trading on any securities exchange on which the
Payor’s Common Stock is tradeable and deliver to the Holder a check payable to
Holder for any cash amounts payable as a result of any fractional shares.

(d) Holder Representations and Warranties; Transfer and Assignment. The
representations and warranties and rights and obligations of transfer and
assignment of Holder that are set forth in Section 4 of the Purchase Agreement
with respect to the shares of Common Stock or CDIs issuable to Holder are hereby
made a part of this Note and incorporated herein by this reference.

(e) Restriction on Transfer. Notwithstanding any other provision of this Note or
the Purchase Agreement, the Holder may not sell or transfer any shares of Common
Stock or CDIs issued to the Holder pursuant to Section 2(a) hereof (“Restricted
Securities”), or grant, issue or transfer interests in, or options over, any
Restricted Securities, at any time within 12 months after the issue of those
Restricted Securities (“Restricted Period”) except as permitted by section 708
or any other applicable section of the Corporations Act 2001 (Cth). Before
commencement of the Restricted Period, to prevent any such restricted dealings
in the Restricted Securities during the Restricted Period, the Holder agrees to
(i) the application of a holding lock to the Restricted Securities by the
Payor’s securities registry for the Restricted Period, and (ii) enter into any
other documents reasonably necessary to prevent any such restricted dealings in
the Restricted Securities during the Restricted Period.

 

2



--------------------------------------------------------------------------------

3. DEFAULT; REMEDIES

(a) The occurrence of any Event of Default described in Section 5.1 of the
Purchase Agreement shall be an Event of Default hereunder.

(b) Upon the occurrence and during the continuance of any Event of Default, all
unpaid principal on this Note, accrued and unpaid interest thereon and all other
amounts owing hereunder shall, at the option of the Holder, and, upon the
occurrence of any Event of Default pursuant to Sections 5.1(b), (c) or (d) of
the Purchase Agreement, automatically, be immediately due, payable and
collectible by Holder pursuant to applicable law.

(c) Upon the occurrence and during the continuance of any Event of Default,
Payor shall pay, on demand, all reasonable attorneys’ fees and court costs
incurred by Holder in enforcing and collecting this Note.

4. PREPAYMENT. Payor may not prepay this Note prior to the Maturity Date without
the consent of the Holder, except to the extent permitted pursuant to
Section 2(b) hereof.

5. NON-TRANSFERABLE. The Holder may not sell or transfer this Note, or grant,
issue or transfer interests in, or options over, this Note at any time within 12
months after the date hereof except as permitted by section 708 or any other
applicable section of the Corporations Act 2001 (Cth).

6. FUNDAMENTAL TRANSACTIONS; CORPORATE EVENTS.

(a) Fundamental Transactions. If, at any time while this Note is outstanding,
(i) the Payor effects any merger or consolidation of the Payor with or into
another person pursuant to which the Common Stock is effectively converted and
exchanged, (ii) the Payor effects any sale of all or substantially all of its
assets in one or a series of related transactions pursuant to which the Common
Stock is effectively converted and exchanged, (iii) any tender offer or exchange
offer (whether by the Payor or another person) is completed pursuant to which at
least a majority of the outstanding Common Stock is tendered and exchanged for
other securities, cash or property or (iv) the Payor effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock) (in any such case, a “Fundamental
Transaction”), then prior to any subsequent conversion of this Note, and subject
to the provisions of Section 2(b) hereof, the Holder shall be entitled to
require the surviving entity to issue to the Holder an instrument identical to
this Note (with an appropriate adjustment to the conversion price(s)) such that
the Holder may receive stock (or a beneficial interest in stock) of the
surviving company’s stock. Subject to the provisions of Section 2(b) hereof, the
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (a) and insuring that this Note (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.

(b) Notice of Corporate Events. If the Payor (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any shares of the Payor or any subsidiary,
(ii) authorizes and publicly approves, or enters into any agreement
contemplating or solicits stockholder approval for any Fundamental Transaction
or (iii) publicly authorizes the voluntary dissolution, liquidation or winding
up of the affairs of the Payor, then the Payor shall deliver to the Holder a
notice describing the material terms and conditions of such transaction, at
least ten (10) business days prior to the applicable record or effective date on
which a person would need to hold Common Stock or CDIs in order to participate
in or vote with respect to such transaction, and the Payor will take all steps
reasonably necessary in order to insure that the Holder is given the practical
opportunity to convert this Note prior to such time so as to participate in or
vote with respect to such transaction; provided, however, that the failure to
deliver such notice or any defect therein shall not affect the validity of the
corporate action required to be described in such notice.

(c) Subsequent Equity Sales. Notwithstanding any provision of this Note to the
contrary, in the event that the Payor issues any CDIs or Common Stock or any
security that is exchangeable or convertible into CDIs or Common Stock
(“Additional Securities”) after the date hereof at a price per CDI (or the
equivalent for shares of Common Stock) that is less than the Conversion Price
(or the equivalent for shares of Common Stock) in an equity financing, then the
Conversion Price shall be reduced to the lowest price per CDI (or the equivalent
for shares of Common Stock) at which any Additional Security was issued or sold
or deemed to be issued or sold. The Payor agrees that it will provide a notice
to the Holder describing the material terms and conditions of any

 

3



--------------------------------------------------------------------------------

issuance of Additional Securities promptly after the issuance thereof. For the
avoidance of doubt, the price per CDI (or the equivalent for shares of Common
Stock) at which any Additional Securities are issued by the Payor to the Holder
after the date hereof, including, without limitation, upon conversion into CDIs
or Common Stock of the Senior Secured Convertible Promissory Note, dated
June 15, 2017, issued to the Holder by the Payor, will have no effect on the
Conversion Price.

7. WAIVER; PAYMENT OF FEES AND EXPENSES. Payor waives presentment and demand for
payment, notice of dishonor, protest and notice of protest of this Note, and
shall pay all costs of collection when incurred, including, without limitation,
reasonable attorneys’ fees, costs and other expenses. The right to plead any and
all statutes of limitations as a defense to any demands hereunder is hereby
waived to the full extent permitted by law. No delay by Holder shall constitute
a waiver, election or acquiescence by it.

8. CUMULATIVE REMEDIES. Holder’s rights and remedies under this Note and the
Purchase Agreement shall be cumulative. No exercise by Holder of one right or
remedy shall be deemed an election, and no waiver by Holder of any Event of
Default shall be deemed a continuing waiver of such Event of Default or the
waiver of any other Event of Default.

9. MISCELLANEOUS

(a) Governing Law. The terms of this Note shall be construed in accordance with
the laws of the State of New York, as applied to contracts entered into by New
York residents within the State of New York, and to be performed entirely within
the State of New York.

(b) Exclusive Jurisdiction. All actions and proceedings arising out of, or
relating to, this Agreement shall be heard and determined in any state or
federal court sitting in the State of New York, County of New York. The
undersigned, by execution and delivery of this Agreement, expressly and
irrevocably consent and submit to the personal jurisdiction of any of such
courts in any such action or proceeding; and (ii) waive any claim or defense in
any such action or proceeding based on any alleged lack of personal
jurisdiction, improper venue or forum non conveniens or any similar basis.

(c) Successors and Assigns; Assignment. The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. The Payor may not assign this Note or delegate any of
its obligations hereunder without the written consent of the Holder. Subject to
Section 5 hereof, the Holder may assign this Note and its rights hereunder
without the consent of the Payor, subject to compliance with Section 4 of the
Purchase Agreement.

(d) Titles and Subtitles. The titles and subtitles used in this Note are used
for convenience only and are not to be considered in construing or interpreting
the Note.

(e) Notices. All notices required or permitted hereunder by the Holder of this
Note to Payor shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the principal offices of the Payor, to the
attention of the Chief Executive Officer, (b) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (c) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery. Any refusal of delivery of a notice by Payor shall
be deemed to have been delivered.

(f) Amendment; Modification; Waiver. No term of this Note may be amended,
modified or waived without the written consent of the Payor and Holder provided
that, while the Payor is admitted to the Official List of the ASX, any
amendment, modification or waiver must not contravene the ASX Listing Rules.

(g) Counterparts. This Note may be executed in two or more counterparts, each of
which shall be deemed and original, but all of which together shall constitute
one and the same instrument.

(h) Voting Rights. This Note does not carry any voting rights at stockholder
meetings of the Payor unless and until the Note is converted.

(i) Participation Rights. The Holder is not by virtue of holding this Note
entitled to participate in any new issue of securities made by the Payor to
stockholders without first converting the Note.

(j) Equal Ranking. The Common Stock and CDIs issued pursuant to a conversion of
this Note will rank, from the date of issue, equally with the existing shares of
Common Stock and CDIs of the Payor in all respects.

 

4



--------------------------------------------------------------------------------

(k) Reorganisations. While the Payor is admitted to the Official List of the
ASX, the rights of the Holder will be changed to the extent necessary to comply
with the ASX Listing Rules applying to a reorganization of the Payor’s capital
at the time of the reorganization.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this CONVERTIBLE PROMISSORY NOTE
as of the date first written above.

 

GI DYNAMICS, INC.  

 

Name:                                     
                                                      
Title:                                    
                                                         

 

AGREED TO AND ACCEPTED: CRYSTAL AMBER FUND LIMITED  

 

Name:                                     
                                                
Title:                                    
                                                    

SIGNATURE PAGE



--------------------------------------------------------------------------------

EXHIBIT C

WARRANT



--------------------------------------------------------------------------------

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER
OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR LAWS
OF ANY OTHER RELEVANT COUNTRY.

WARRANT TO PURCHASE CHESS DEPOSITARY INTERESTS

Issue Date: [                ], 2018

This Warrant to Purchase CHESS Depositary Interests (the “Warrant”) certifies
that, for good and valuable consideration, CRYSTAL AMBER FUND LIMITED (along
with its permitted assignees, the “Holder”) is entitled to, and GI DYNAMICS,
INC., a Delaware corporation (the “Company”), hereby grants the Holder the right
to, purchase, as of the date of issuance set forth above (the “Issue Date”), up
to such number of fully paid and non-assessable CHESS Depositary Interests (with
each CDI representing 1/50th of a share of the Company’s common stock, par value
$0.01 per share (the “Common Stock”)) (the “CDIs”) as determined pursuant to
Section 1(a) below, at a price per CDI equal to the Exercise Price (as defined
below), subject to the provisions and upon the terms and conditions set forth in
this Warrant. This Warrant is issued pursuant to the Note and Warrant Purchase
Agreement (the “Purchase Agreement”) dated as of [                ], 2018 by and
between the Company and the Holder.

1. Number of CDIs; Exercise Price

(a) Number of CDIs. Upon the making of loan to the Company as evidenced by the
Note (as defined in the Purchase Agreement), this Warrant automatically shall
become exercisable for 97,222,200 CDIs (representing 1,944,444 shares of Common
Stock). All CDIs for which this Warrant becomes exercisable from time to time
pursuant to this Paragraph 1(a), and as may be adjusted from time to time in
accordance with the provisions of this Warrant, are referred to herein
cumulatively and collectively as the “Warrant CDIs.”

(b) Exercise Price. With respect to each Warrant CDI for which this Warrant
becomes exercisable pursuant to Paragraph 1(a) above, the purchase price
therefor (the “Exercise Price”) shall be US$0.018.

2. Exercise; Payment.

(a) Method of Exercise. This Warrant may be exercised by the Holder at any time
during the term (as set forth in Section 8) and in compliance with the
provisions of this Warrant for all or any part of the Warrant CDIs, by the
surrender of this Warrant together with the duly executed notice of exercise
form attached hereto as Exhibit A (the “Notice of Exercise”) at the principal
office address of the Company. If this Warrant shall have been exercised in
part, the Company shall, at the time of delivery of the Holding Statement or the
book entry notice pursuant to Section 2(e), deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the then unpurchased Warrant
CDIs, which new Warrant shall in all other respects be identical to this
Warrant, or at the request of the Holder, appropriate notation may be made on
this Warrant and the same returned to the Holder.

(b) Cash Exercise. Upon exercise of this Warrant, the Holder shall pay the
Company an amount (“Exercise Payment”) equal to the product of the Exercise
Price multiplied by the total number of Warrant CDIs purchased pursuant to such
exercise of this Warrant, by wire transfer of immediately available funds or
check payable to the order of the Company. In the manner set out in Paragraph
(e) below, the Holder shall be deemed to have become the holder of record of,
and shall be treated for all purposes as the record holder of, the Warrant CDIs
represented by such exercise (and such Warrant CDIs shall be deemed to have been
issued) immediately prior to the close of business on the date upon which the
Exercise Payment is paid to the Company.

(c) Net Exercise. The Exercise Payment also may be paid at the Holder’s election
by surrender of all or a portion of the Warrant for the Warrant CDIs to be
exercised under this Warrant (“Net Exercise”). If the



--------------------------------------------------------------------------------

Holder elects the Net Exercise method, the Company will issue Warrant CDIs in
accordance with the following formula:

 

  

X = Y(A-B)

     

        A

  

Where:

 

   X =    the number of Warrant CDIs to be issued upon the Net Exercise of      
the Warrant    Y =    the number of Warrant CDIs to be surrendered    A =    the
fair market value of one (1) CDI on the date of exercise of this       Warrant
   B =    the Exercise Price

For purposes of the above calculation, fair market value of CDIs shall mean the
following (“Fair Market Value”):

(i) if CDIs are then quoted on the Australian Securities Exchange (“ASX”), then
the Fair Market Value per share of one (1) CDI shall be equal to the volume
weighted average closing price of the Company’s CDIs on the ASX for the five
(5) trading days ending immediately prior to the business day on which the
Company receives the Holder’s written Notice of Exercise (regardless if received
during the trading hours or after);

(ii) if CDIs are not then quoted on the ASX, then if the Company’s Common Stock
is traded on another national securities exchange, the Fair Market Value of the
CDIs shall be equal to the result obtained by dividing (A) the volume weighted
average closing price of the Company’s Common Stock on such securities exchange
for the five (5) trading days ending immediately prior to the business day on
which the Company receives the Holder’s written Notice of Exercise (regardless
if received during the trading hours or after), by (B) the number of CDIs (or
fraction thereof) which equal an interest in exactly one share of Common Stock
on such dates;

(iii) if CDIs are not then quoted on the ASX and the Common Stock is not then
traded on another securities exchange, then if the Common Stock is traded
over-the-counter, the Fair Market Value of the CDIs shall be equal to the result
obtained by dividing (A) the volume weighted average closing price of the
Company’s Common Stock quoted on the principal market on which or through which
the Common Stock is traded over the five (5) consecutive trading days ending
immediately prior to the business day on which the Company receives the Holder’s
written Notice of Exercise (regardless if received during the trading hours or
after), by (B) the number of CDIs (or fraction thereof) which equal an interest
in exactly one share of Common Stock on such dates; or

(iv) if CDIs are not then quoted on the ASX and the Common Stock is not then
listed on any securities exchange or traded in the over-the-counter market, the
Fair Market Value of the CDIs shall be as determined by its Board of Directors
in its reasonable good faith judgment (which determination shall take into
consideration any available appraisals).

If any of the amounts used to calculate the Fair Market Value are expressed in
Australian dollars and not the United States dollar, then each such amount shall
be converted into United States dollars based on the closing exchange rate
published by the Reserve Bank of Australia in their Official Bulletin at 4 pm
for the applicable date. The amounts used to calculate the Fair Market Value
shall be equitably adjusted for the occurrence of any of the events for which an
adjustment would be made pursuant to Section 3 but which is not otherwise fully
reflected in the Fair Market Value calculation.

(d) Election to receive Common Stock. The Holder may include in their Notice of
Exercise, the election to receive the corresponding number of shares of Common
Stock for the Warrant CDIs to be purchased.

(e) Exercise Process including Holding Statement. In the event of the valid
exercise of this Warrant, the Company must, if the CDIs are quoted on the ASX,
do the following:

(i) allot and issue to CHESS Depositary Nominees Pty Ltd (“CDN”) the number of
shares of Common Stock underlying the CDIs the subject of the Notice of Exercise
and procure CDN to allot and issue to the Holder the number of CDIs representing
the Common Stock issued to CDN under this provision;

 

- 2 -



--------------------------------------------------------------------------------

(ii) enter CDN into the Company’s register of members as the holder of the
relevant number of shares of Common Stock and procure CDN to enter the Holder
into the register of CDI holders as the holder of the relevant number of CDIs;

(iii) deliver to the Holder a holding statement showing the Holder as the holder
of the relevant number of CDIs;

(iv) apply for, and use its reasonable efforts to obtain, official quotation of
the relevant number of CDIs (and underlying shares of Common Stock) on ASX as
soon as practicable; and

(v) deliver in accordance with Section 6 to the Holder a check payable to the
Holder for any cash amounts payable as a result of any fractional shares.

If, at the time of exercise, CDIs are no longer quoted on ASX, then on exercise
of the Warrant the Company must issue directly to the Holder the number of
shares of Common Stock over which the Warrant is exercised and must procure that
those shares be listed for trading on any securities exchange on which the
Company’s Common Stock is tradeable and in accordance with Section 6 deliver to
the Holder a check payable to Holder for any cash amounts payable as a result of
any fractional shares.

3. Stock Fully Paid; Reservation of Shares. All of the Warrant CDIs or Common
Stock issuable upon the exercise of this Warrant, upon issuance and receipt by
the Company of the Exercise Price therefor (or upon Net Exercise thereof, as
provided in Section 2(c)), shall be fully paid and nonassessable, and free from
all preemptive rights, rights of first refusal or first offer, taxes, liens and
charges with respect to the issuance thereof except as noted in Section 5.
During the period within which the rights represented by this Warrant may be
exercised, the Company shall at all times have authorized and reserved for
issuance a sufficient number of shares of its Common Stock to provide for the
exercise of this Warrant.

4. Adjustment of Exercise Price and Number of Shares. The number and kind of
Warrant CDIs to be issued upon the exercise of this Warrant and the Exercise
Price payable therefor shall be subject to adjustment from time to time upon the
occurrence of certain events, as follows:

(a) Reclassification, Consolidation or Reorganization. Subject to Section 10, in
case of any reclassification of the CDIs (other than as a result of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation or sale of all or substantially all of
the Company’s assets (any of which is a “Reorganization Transaction”), the
Company, or such successor corporation as the case may be, shall execute a new
warrant, providing that the Holder shall have the right to exercise such new
warrant, and procure upon such exercise and payment of the same aggregate
Exercise Price, in lieu of the Warrant CDIs then issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property as would be received by the Holder for such Warrant CDIs as if such
Warrant CDIs were outstanding immediately prior to the consummation of the
Reorganization Transaction.

(b) Stock Splits, Dividends and Combinations. Subject to Section 10, in the
event that the Company shall at any time subdivide the outstanding shares of
Common Stock, or shall issue a stock dividend on its outstanding shares of
Common Stock, the number of Warrant CDIs issuable upon exercise of this Warrant
immediately prior to such subdivision or to the issuance of such stock dividend
shall be proportionately increased and the Exercise Price shall be
proportionately decreased, and in the event that the Company shall at any time
combine the outstanding shares of Common Stock, the number of Warrant CDIs
issuable upon exercise of this Warrant immediately prior to such combination
shall be proportionately decreased and the Exercise Price shall be
proportionately increased, effective at the close of business on the date of
such subdivision, stock dividend or combination, as the case may be such that in
each case, the result obtained by multiplying the Exercise Price by the number
of Warrant CDIs shall be the same immediately prior to, and immediately after,
such event.

(c) Notice of Corporate Action. If the Company (i) declares a dividend (other
than a cash dividend payable out of earnings or earned surplus legally available
for the payment of dividends under the laws of the jurisdiction of incorporation
of the Company) or other distribution, or any right to subscribe for or purchase
any evidences of its indebtedness, any shares of stock of any class or any other
securities or property, or to receive any other right; (ii) authorizes and
publicly approves, or enters into any agreement contemplating or solicits
stockholder approval for any Reorganization Transaction; or (iii) publicly
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least ten
(10) business days prior to the applicable record or effective date on which a
person

 

- 3 -



--------------------------------------------------------------------------------

would need to hold Common Stock or CDIs in order to participate in or vote with
respect to such transaction, and the Company will take all steps reasonably
necessary in order to insure that the Holder is given the practical opportunity
to exercise this Warrant prior to such time so as to participate in or vote with
respect to such transaction. Each such written notice shall be sufficiently
given if addressed to the Holder at the last address of the Holder appearing on
the books of the Company and delivered in accordance with Section 11(d);
provided, however, that the failure to deliver such notice or any defect therein
shall not affect the validity of the corporate action required to be described
in such notice.

(d) Subsequent Equity Sales. Notwithstanding any provision of this Warrant to
the contrary, in the event that the Company issues any CDIs or Common Stock or
any security that is exchangeable or convertible into CDIs or Common Stock
(“Additional Securities”) after the date hereof at a price per CDI (or the
equivalent for shares of Common Stock) that is less than the Exercise Price (or
the equivalent for shares of Common Stock) in an equity financing, then the
Exercise Price shall be reduced to the lowest price per CDI (or the equivalent
for shares of Common Stock) at which any Additional Security was issued or sold
or deemed to be issued or sold. The Company agrees that it will provide a notice
to the Holder describing the material terms and conditions of any issuance of
Additional Securities promptly after the issuance thereof. For the avoidance of
doubt, the price per CDI (or the equivalent for shares of Common Stock) at which
any Additional Securities are issued by the Company to the Holder after the date
hereof, including, without limitation, upon conversion into CDIs or Common Stock
of the Senior Secured Convertible Promissory Note, dated June 15, 2017, issued
to the Holder by the Company, will have no effect on the Exercise Price.

5. Holder Representations and Warranties; Transfer and Assignment.

(a) The representations and warranties and rights and obligations of transfer
and assignment of Holder that are set forth in Section 4 of the Purchase
Agreement with respect to the shares of Common Stock or Warrant CDIs issuable to
Holder are hereby made a part of this Warrant and incorporated herein by this
reference

(b) Notwithstanding any other provision of this Warrant or the Purchase
Agreement, the Holder may not sell or transfer any shares of Common Stock or
CDIs issued to the Holder pursuant to this Warrant (“Restricted Securities”), or
grant, issue or transfer interests in, or options over, any Restricted
Securities, at any time within 12 months after the issue of those Restricted
Securities (“Restricted Period”) except as permitted by section 708 or any other
applicable section of the Corporations Act 2001 (Cth). Before commencement of
the Restricted Period, to prevent any such restricted dealings in the Restricted
Securities during the Restricted Period, the Holder agrees to (i) the
application of a holding lock to the Restricted Securities by the Payor’s
securities registry for the Restricted Period, and (ii) enter into any other
documents reasonably necessary to prevent any such restricted dealings in the
Restricted Securities during the Restricted Period.

(c) The Holder may not sell or transfer this Warrant, or grant, issue or
transfer interests in, or options over, this Warrant at any time within 12
months after the Issue Date except as permitted by section 708 or any other
applicable section of the Corporations Act 2001 (Cth).

6. Fractional Shares. No fractional shares of the Company’s capital stock will
be issued in connection with any exercise of this Warrant, but in lieu of such
fractional shares the Company shall make a cash payment therefor upon the basis
of the Exercise Price then in effect.

7. Rights of Stockholders. The Holder shall not be entitled to vote or receive
dividends or subscription rights or be deemed the holder of the CDIs, Common
Stock or any other securities of the Company which may at any time be issuable
on the exercise of this Warrant for any purpose, nor shall anything contained
herein be construed to confer upon the Holder any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) with respect to the Warrant CDIs until this Warrant
shall have been exercised and the Warrant CDIs purchasable upon the exercise of
this Warrant shall have become deliverable, as provided in Section 2(a).

8. Term of Warrant. This Warrant shall become exercisable on the Issue Date and
shall terminate and no longer be exercisable from and after 5:00 p.m., Eastern
Time, on the date that is the fifth (5th) anniversary of the Issue Date.

 

- 4 -



--------------------------------------------------------------------------------

9. Registry of Warrants. The Company shall maintain a registry showing the name
and address of the registered holder of this Warrant. Holder’s initial address,
for purposes of such registry, is set forth below Holder’s signature on this
Warrant. Holder may change such address by giving written notice of such changed
address to the Company.

10. ASX Listing Rules. Until such time as the Company is removed from the
Official List of the ASX, the following additional provisions will apply to the
Warrant notwithstanding any other provision of this Warrant:

(a) Voting Rights. The Warrant does not carry any voting rights at stockholder
meetings of the Company unless and until the Warrant is converted.

(b) Participation Rights. There are no participating rights or entitlements
inherent in the Warrant and the Holder is not by virtue of holding the Warrant
entitled to participate in any new issue of capital that may be offered to
stockholders (except upon exercise of the Warrant).

(c) Reorganisations. The rights of the Holder will be changed to the extent
necessary to comply with the ASX Listing Rules applying to a reorganization
(including a reconstruction, consolidation, subdivision or reduction or return
of capital) of the Company’s capital at the time of the reorganization.

(d) Bonus Issues. If there is a bonus issue to the holders of CDIs, the number
of CDIs representing shares of Common Stock over which the Warrant is
exercisable will be increased by the number of CDIs which the Holder would have
received if it had exercised the Warrant before the record date for the bonus
issue.

(e) Pro Rata Issue. If the Company proceeds with a pro rata issue (except a
bonus issue) of securities to stockholders after the date of issue of the
Warrant, the Exercise Price of the Warrant will be reduced in accordance with
the formula set out in ASX Listing Rule 6.22.2.

(f) Not Quoted. The Warrant will not be quoted on ASX or on any other securities
exchange.

(g) Equal Ranking. The Common Stock and CDIs issued pursuant to an exercise of
the Warrant will rank, from the date of issue, equally with the existing shares
of Common Stock and CDIs of the Company in all respects.

(h) Changes. Other than as set out in this Warrant or the ASX Listing Rules,
this Warrant does not confer the right to a change in the Exercise Price or a
change in the underlying securities over which this Warrant can be exercised.

11. Miscellaneous.

(a) This Warrant shall be construed and enforced in accordance with and governed
by the laws of the State of New York, without giving effect to principles of
conflicts of laws.

(b) The headings in this Warrant are for purposes of reference only, and shall
not limit or otherwise affect any of the terms hereof.

(c) The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or assigns of the Company and of the Holder and of the
Warrant CDIs issued or issuable upon the exercise hereof.

(d) Any notice provided for or permitted under this Warrant shall be treated as
having been given (i) upon receipt, when delivered personally, (ii) one day
after sending, when sent by commercial overnight courier with written
verification of receipt, (iii) upon confirmed transmission when sent via
facsimile on a business day prior to 5:00 pm local time or, if sent after 5:00
pm local time, the next business day after confirmed transmission, or (iv) three
business days after deposit with the United States Postal Service, when mailed
postage prepaid by certified or registered mail, return receipt requested, in
each case, addressed to the address or facsimile number set forth on the
signature pages hereof or as otherwise furnished in writing.

(e) This Warrant, the Note and the Purchase Agreement constitute the full and
entire understanding and agreement between the parties with regard to the
matters contained herein.

(f) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company at the
Holder’s expense will execute and deliver to the holder of record, in lieu
thereof, a new Warrant of like date and tenor.

 

- 5 -



--------------------------------------------------------------------------------

(g) This Warrant and any provision hereof may be amended, waived or terminated
only by an instrument in writing signed by the Company and the Holder provided
that, while the Company is admitted to the Official List of the ASX, any
proposed amendment, waiver or termination must not contravene the ASX Listing
Rules.

[continued and to be signed on following page]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Holder has caused this Warrant
to be signed by its duly authorized officer, all as of the day and year first
above written.

 

COMPANY:

   GI DYNAMICS, INC.    a Delaware corporation   
By:                                     
                                                                Name:    Title:

 

Notice Address:    PO Box 51915    Boston, MA 02205    U.S.A.    Attention:
Chief Executive Officer

 

HOLDER:

   CRYSTAL AMBER FUND LIMITED    By:                                     
                                                                Name:    Title:

 

Notice Address:    Heritage Hall    PO Box 225    Le Marchant Street    St.
Peter Port    Guernsey    GY1 4HY    With a copy (which shall not constitute
notice) to:    Estera - GG - Crystal Amber Team    CrystalAmberTeam@estera.com

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

 

TO: GI DYNAMICS, INC.

 

     ________________________

 

     ________________________

1. Cash Exercise.    The undersigned hereby elects to purchase ____________
CHESS Depositary Interests (with each CHESS Depositary Interest representing
1/[50th] of a share of the Company’s common stock, par value $0.01 per share
(the “Common Stock”)) (“CDIs”) of GI DYNAMICS, INC., a Delaware corporation (the
“Company”), pursuant to the terms of Section 2(b) of the Warrant to Purchase
CHESS Depositary Interests dated May ___, 2018 (the “Warrant”), and tenders
herewith payment of the Exercise Price (as such term is defined in the Warrant)
therefor.

2. Net Exercise. The undersigned hereby elects to effect a Net Exercise for
_____________ CDIs pursuant to Section 2(c) of the Warrant.

Please issue a Holding Statement certifying said _________ CDIs have been issued
in the name of the undersigned or in such other name as is specified below:

 

  Name: _________________________________

 

  Address: _________________________________

 

       _________________________________



--------------------------------------------------------------------------------

3. Common Stock Election. By initialing here, the undersigned hereby elects to
receive the number of shares of Common Stock corresponding to the CDIs noted
above in lieu of the CDIs otherwise issuable: ______________

The undersigned hereby represents and warrants that the aforesaid shares of
Common Stock or CDIs, as the case may be, are being acquired for the account of
the undersigned for investment and not with a view to, or for resale, in
connection with the distribution thereof, and that the undersigned has no
present intention of distributing or reselling such shares.

 

[HOLDER NAME] By:     Name:     Title:     Date:    